By the Court.

Benning, J.
delivering the opinion.
[1.] We think that the import of the condition of this bail bond is, that the principal was bound to appear at the term of the Court mentioned in the condition, to answer to any indictment that might be made against him. For .aught that is to be seen, there was — there could have been, no other object for requiring his appearance. Did not this principal, after the giving of this bond, become free of all but his bail, to go where he pleased, until he should be indicted for the offence mentioned in the bond ? Could the State, as long as he might remain unindicted, take any additional step against him ? If so, what additional step could it take ? Could the Superior Court, as a Court, take notice of the case before the *316case had come to exist in that Court ? And it is only by indictment or presentment, that a criminal case can exist in .the Superior Court.
In the opinion of this Court, there could be no breach of ;the condition of this bond before indictment; and, therefore, no forfeiture of the bond before indictment.
We think, therefore, that the want of an indictment was a good ground of demurrer to the sci. fa.; and, therefore, that ,the Court below, should, on that ground, have sustained the demurrer to the sci. fa.
As to the other grounds, we think it not necessary or prop-to express an opinion on them.